DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 1/31/2022 have been fully considered but they are not persuasive. 
Applicant submits “There is no discussion of displaying "a virtual display defined by second primary swap chain of the non-existent second monitor" because Ho uses two separate operating systems so nothing generates a virtual display defined by second primary swap chain of the non-existent second monitor." (Remarks, p. 10). 
The examiner disagrees with Applicant’s premises and conclusion. 
Ho recites “As shown in logic flow 400, the operating system of the first virtual machine (such as operating system 210 of first virtual machine 202 of FIGS. 2 and 3) does all of its rendering on a primary framebuffer (such as primary framebuffer 302 of FIG. 3), at block 402. At block 404, the operating system of the second virtual machine (such as operating system 212 of second virtual machine 204 of FIGS. 2 and 3) does all of its rendering on a fake framebuffer (such as fake framebuffer 306 of FIG. 3). The operating system of the second virtual machine assumes it is rending onto the primary framebuffer.” (¶40), where the rendering to the fake framebuffer corresponds to a virtual display, and the fake framebuffer corresponds to a second primary swap chain. There is only on monitor that was rendered on by the first virtual machine with a primary framebuffer (such as primary framebuffer 302). Thus the fake framebuffer corresponds to a primary swap chain of a non-existent second monitor.
Applicant submits “Kelly describes displaying a message from a Game Terminal Manager in a PIP window on a screen with a game. Kelly makes no mention of a graphic driver reporting to an OS a display level request for a fake connection to a non-existent second monitor as alleged.” (Remarks, p. 10)
The examiner disagrees with Applicant’s premises and conclusion.
Kelly teaches “Currently, a separate screen is used to display system information while maintaining a separation between the gaming machine with one or more master gaming controllers from the associated equipment player tracking device. A need exists to reduce costs by eliminating the separate display used for system information. It would be advantageous to display both a wagering game and system information on the same display.” (¶8). In other words, Kelly is trying to solve the problem by using one shared display to display information from two sources. As shown in Fig. 24,  the iView/GTM (Game Terminal Manager) corresponds to a graphic driver, the Display Manager corresponds to an OS, and a message display request is sent from iView/GTM to the display manager. In addition, ¶109 recites “ The iView/GTM (Game Terminal Manager) has an important message that needs to be displayed on the main screen. A screen display mixing style PIP (Picture-In-Picture) is selected using the USB/Serial interface. The Display Manager combines the signal, performs the required image processing, and then provides the input to a common display. The common display shows the main game with a PIP of the iView/GTM message screen.”

The arguments regarding independent claims 8 and 16 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15-16, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20080088636 A1), and further in view of Kelly et al. (US 20130310179 A1).

Regarding Claim 8, Ho discloses An apparatus for providing a picture-in-picture overlay on a single monitor (ABS reciting “A system and method for the display and control of virtual environments in a single pipe graphics memory controller hub using picture-in-picture. ” ¶11 reciting “FIG. 1 illustrates one embodiment of a system 100”) comprising:
memory comprising stored executable instructions that define an operating system and a graphics driver; (Fig. 1 showing an operating system 114, drivers 114 included in the platform 110. ¶18 reciting “Drivers 114 may include a graphics driver for integrated graphics platforms”. Further, ¶34 reciting “The layered abstracted architecture illustrated in VMM 206 allows for the dynamic linking of hardware abstraction layer 218 to the interface abstraction layer of the driver (e.g., an embedded graphics driver). Here, both interface abstraction layers 214 and 216 can share the same instance of hardware abstraction layer 218 in video memory. Using one instance of hardware abstraction layer 218 allows the driver to schedule the sending of instructions and the setting of registers in platform hardware 208. Thus, the layered abstracted architecture of VMM 206 allows both operating systems 210 and 212 to have an instance of their driver callback functions, and thus allowing both operating systems  to continue running at the same time.” It is well known in the art that OS and drivers are software stored in memory for execution. In addition, ¶28 reciting “ Each virtual machine may function as a self-contained platform, running its own "guest operating system" (i.e., an operating system (OS) hosted by the VMM) and other software, collectively referred to as guest software.”)
at least one processor, in operative communication with the memory, configured to execute the stored instruction defining the operating system and the graphics driver; (Fig. 1 showing the CPU 112. ¶16 reciting “CPU 112 may comprise one or more processors such as dual-core processors.” ¶38 reciting “ the given logic flow may be implemented by a hardware element, a software element executed by a processor, or any combination thereof.”)
a graphics processor, in operative communication with the memory and the processor (¶36 reciting “Chip set 310 may contain a graphic controller which converts software instructions into digital or analog display signals.”), the processor when executing the graphics driver causes the graphics driver to: (¶48 reciting “Various embodiments may be implemented using hardware elements, software elements, or a combination of both. Examples of hardware elements may include processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate array (FPGA), logic gates, registers, semiconductor device, chips, microchips, chip sets, and so forth.” ¶34 reciting “The layered abstracted architecture illustrated in VMM 206 allows for the dynamic linking of hardware abstraction layer 218 to the interface abstraction layer of the driver (e.g., an embedded graphics driver). Here, both interface abstraction layers 214 and 216 can share the same instance of hardware abstraction layer 218 in video memory. Using one instance of hardware abstraction layer 218 allows the driver to schedule the sending of instructions and the setting of registers in platform hardware 208. ”)
display content of a first primary swap chain of the single physical monitor; (¶39 disclosing display content to a monitor, and reciting “FIG. 4 illustrates one embodiment of a logic flow 400.   . . . Platform 110 comprising processor 112 provides the necessary information to display device 120.” Further, ¶40 disclosing rendering to a first primary swap chain, i.e. a primary framebuffer 302, and reciting “the operating system of the first virtual machine (such as operating system 210 of first virtual machine 202 of FIGS. 2 and 3) does all of its rendering on a primary framebuffer (such as primary framebuffer 302 of FIG. 3), at block 402.”)
and
display on the single physical monitor a virtual display defined by a second primary swap chain of the non-existent second monitor, as a PIP overlay window on the displayed content of the first primary swap chain on the single physical monitor.(Fig. 4, 404-410. Fig. 5. ¶40 reciting “At block 404, the operating system of the second virtual machine (such as operating system 212 of second virtual machine 204 of FIGS. 2 and 3) does all of its rendering on a fake framebuffer (such as fake framebuffer 306 of FIG. 3). The operating system of the second virtual machine assumes it is rending onto the primary framebuffer. Additional detail for this step is shown in FIG. 5. Referring to FIG. 5, the driver allocates the fake framebuffer, at block 502. At block 504, the pointer of the fake frame framebuffer is passed back to the operating system of the second virtual machine for rendering on the primary framebuffer through the picture-in-picture.”)
However, Ho does not explicitly disclose the graphics driver to report to an operating system (OS), a display level request for a fake connection to a non-existent second monitor.
Kelly teaches “Currently, a separate screen is used to display system information while maintaining a separation between the gaming machine with one or more master gaming controllers from the associated equipment player tracking device. A need exists to reduce costs by eliminating the separate display used for system information. It would be advantageous to display both a wagering game and system information on the same display.” (¶8). In other words, Kelly is trying to solve the problem by using one shared display to display information from two sources. As shown in Fig. 24,  the iView/GTM (Game Terminal Manager) corresponds to a graphic driver, the Display Manager corresponds to an OS, and a message display request is sent from iView/GTM to the display manager. Further, ¶109 recites “ The iView/GTM (Game Terminal Manager) has an important message that needs to be displayed on the main screen. A screen display mixing style PIP (Picture-In-Picture) is selected using the USB/Serial interface. The Display Manager combines the signal, performs the required image processing, and then provides the input to a common display. The common display shows the main game with a PIP of the iView/GTM message screen.” In addition, ¶121 recites “ the following hardware and software are installed to connect and run the Display Manager feature: (1) iVIEW GTM (206978) with video pigtail (206970-00-0) and (2) DM operating system (OS). ”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ho) to have the graphics drive to send the request for a  connection to a (second) monitor (taught by (Kelly). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 1, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 16, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.

Regarding Claim 9, Ho in view of Kelly discloses The apparatus of claim 8 comprising:
a first display controller configured to output the first swap chain for display on the single monitor; and
a second display controller configured to output the second swap chain for display on the single monitor.
(Kelly, ABS reciting “A gaming system is disclosed for presenting both game content and secondary content on a single display. The gaming system includes: a touch screen game display configured to display content, a gaming controller configured to generate game content, and a secondary controller configured to generate secondary content.” In addition, Ho discloses  “the operating system of the first virtual machine (such as operating system 210 of first virtual machine 202 of FIGS. 2 and 3) does all of its rendering on a primary framebuffer (such as primary framebuffer 302 of FIG. 3), at block 402.”, and “At block 404, the operating system of the second virtual machine (such as operating system 212 of second virtual machine 204 of FIGS. 2 and 3) does all of its rendering on a fake framebuffer (such as fake framebuffer 306 of FIG. 3).” (¶40). The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 12, Ho in view of Kelly discloses The apparatus of claim 8 wherein the graphics driver is operative to dynamically switch, without knowledge of the OS, content between the first primary swap chain and the second primary swap chain, based on user input. (Ho, ¶44 reciting “an application may be included in the VMM (such as VMM 206 of FIGS. 2 and 3) that detects a pre-programmed hotkey or mouse action to signal a switch of which operating system will render to the primary framebuffer and which will render to the fake frame buffer. This application may send custom instructions into the driver to switch the environment. During the set mode, the primary framebuffer's pointer will be passed to the second operating system and vice versa. In an embodiment, by using hardware interrupts from a keyboard or mouse, control can switch between the primary and secondary systems (e.g., first and second virtual machines). ”)

Claim 4, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12. 
Claim 18, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
 
Regarding Claim 15, Ho in view of Kelly discloses The apparatus of claim 8 wherein the graphics driver is operative to provide a user interface comprising one or more selectable user controls that allow at least one of: enablement of the virtual display PIP overlay window, transparency level changes of the PIP overlay window and switching of content between the first and second primary swap chains.(Kelly, Fig. 26 showing display manager configuration screens. ¶87 reciting “ A player is provided with a configuration screen to set the desired modes. Level of transparency for any and all windows is also configurable for a player and may be maintained in the save state server. A player may configure how they want to look at the game to build a fully customizable gaming experience.” The suggestions/motivations would have been the same as that of Claim 8 rejections.)
Claim 7, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Claims 5-6, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20080088636 A1), in view of Kelly et al. (US 20130310179 A1), and further in view of Kim et al. (US 20110173703 A1).

Regarding Claim 13, Ho in view of Kelly discloses The apparatus of claim 8, wherein the graphics driver is operative to intercept display level switching instructions from the operating system for the non-existent second monitor and emulate responses to the surface switching instructions. (Ho, ¶44 reciting “an application may be included in the VMM (such as VMM 206 of FIGS. 2 and 3) that detects a pre-programmed hotkey or mouse action to signal a switch of which operating system will render to the primary framebuffer and which will render to the fake frame buffer.”)
However, Ho in view of Kelly does not explicitly disclose the switch instructions being primary surface flipping.
Kim teaches “ a device and a method for displaying a private image on a public display device” (ABS). Further, ¶89 recites “The image control means 514 at the application level makes the video controller 516 control the transmission of an image to the monitor 504 by switching a private image to a masking image and vice verse according to the generated image sequence. In an embodiment, the image control means at the application level may be implemented by a flipping method using DirectX. ” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Ho in view of Kelly) to use a flipping method to switch memory (taught by Kim). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 14, Ho in view of Kelly and Kim discloses The apparatus of claim 13 wherein the graphics driver is operative to provide an emulated vertical synchronization interrupt in response to a detected scanout of the second primary swap chain to the single physical monitor. (Kim, ¶122 reciting “In an embodiment in which the values of a color table are changed in accordance with a vertical sync, the vertical sync is learned in a driver in a polling or interrupt fashion, and the values of the color table are replaced with new values immediately after the vertical sync is generated. ” The suggestions/motivations would have been the same as that of Claim 13 rejections.)
Claim 5, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 6, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 19, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 20, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.

Allowable Subject Matter
Claims 2-3, 10-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent Claim 10 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claim as a whole, particularly the limitations similar to “the graphics driver is operative to create the virtual display by:
reporting the display level request for the fake connection to the non-existent second monitor in response to receiving input to create the virtual display;
receiving emulated display configuration requests from the OS for the non-existent second monitor in response to the display level request for the fake connection;
providing emulated display configuration information regarding the non-existent second monitor to the operating system for creation of the second primary swap chain by the driver; and
receiving by the graphics driver, the request to create second primary swap chain from the OS for the virtual display.” in combination with the remaining aspects of the claim and its base claim. Claim 11 depends from Claim 10, and therefore also contain allowable subject matter.
Claims 2 and 17 are each similar in scope to Claim 10, and therefore also contain allowable subject matter. 
Claim 3 is similar in scope to Claim 11, and therefore also contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jiang et al. (US 20110144970 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611